 LOCAL60, IRON WORKERS289Local60,InternationalAssociationofBridge,Structural,andOrnamentalIronWorkers,AFL-CIO;Local 214, InternationalLaborers'Union of North America,AFL-CIO;OswegoCountyBuilding and Construction Trades CouncilandNalews,Inc.Cases3-CC-461, 3-CP-133,3-CC-464, 3-CP-135, 3-CC-465, and 3-CP-136June 30, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn April 18, 1969, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceedings,finding that theRespondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forthintheattachedTrialExaminer'sDecision.Thereafter,theRespondents and theChargingPartyfiledexceptionstotheTrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified herein:1.We adopt the Trial Examiner's finding, whichisfully supported by the record and to which noexceptionhas been filed, that the Respondentsengaged in a joint venture or common cause inpicketingNalews, Inc. at the Fulton Plant ofArmstrong Cork Company with an object of forcingor requiring Nalews to recognize the Respondents ascollective-bargaining agents, in violation of Section8(b)(7)(C) of the Act.2.We also agree with the Trial Examiner that theRespondents violated Section 8(b)(4)(i)and (ii)(B)by inducing employees of a neutral employer toceasework in order to force or require Armstrongto cease doing business with Nalews in furtheranceof their object of securing recognition by Nalews. Inso finding, however, we rely only upon the incidentwhich occurred at the main gate to the Fulton Planton the morning of October 2, 1968. That morningKenneth Lucas, a business agent of the RespondentLaborers, secured permission to speak to Phil Gioia,a shop steward working for Dygert ConstructionCompany, Inc. (a neutral employer performing workfor Armstrong), and told Gioia that ". . . you guyswent through the picket line." When Gioia protestedthat the picketing was not directed at Dygert, Lucasagainsaid that "you guys went through ...a legalpicket line." Gioia then asked whether Lucas wastelling himto go home or work, and Lucas replied"Well, that is up to you." As a result of thisconversation, Dygert's laborers were to stop workingat noon,but did not leave at that time because thepicketingceased.ItisthusclearthattheRespondents, by the conduct of Kenneth Lucas,inducedor encouraged individuals employed byDygert toengage ina refusal in the course of theiremployment to perform services for their employer,with an object of forcing or requiring Armstrong toceasedoingbusinesswithNalews, and therebyviolated Section 8(b)(4)(i) and (ii)(B) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardherebyordersthattheRespondents, Local 60, International Association ofBridge, Structural, and Ornamental Iron Workers,AFL-CIO;Local214,InternationalLaborers'Union of North America, AFL-CIO; and, OswegoCounty Building and Construction Trades Council;their officers, agents, and representatives, shall takethe action set forth in the Recommended Order ofthe Trial Examiner.MEMBER BROWN, dissenting in part:Iwould not, in the circumstances of this case,find a violation of Section 8(b)(4)(B) based on thesingle incident upon which my colleagues rely. Thus,primary picketing was extended to and continued atthemain gate for approximately a week with noevidence of any secondary objective or activity.Businessagent Lucas' appeal at the end of thatperiod, although unlawful, is, in my opinion, tooisolated to warrant the finding of a violation ofSection 8(b)(4). This is particularlyso inthe contextof all the picketing and in view of the fact that thevery same picketing has been found to be violativeof Section 8(b)(7)(C) and would be remedied by anorder not materially different from that required bythe additional violation found by my colleagues.'We do not adopt the Trial Examiner's statement that Armstrong'scancellation of its prior agreement permitting use of the main gate fordeliveries to Nalews and its requiring return to use of a separate gate forNalews'deliveries establishes that the picketing had an object prohibitedby Sec.8(b)(4) or reveals any success in unlawfully causing a change in themanner in which Armstrong was doing business with Nalews at the time.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARRAN, Trial Examiner. These matters wereheard before me at Syracuse, New York, on December12, 1968, January 21 and 22, and February 6, 1969, uponan order consolidating cases and a complaint issuedNovember 19, 1968, as amended at the hearing (based177 NLRB No. 73 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon charges filed on October 8 and 23,and November 1,1968, by Nalews,Inc.,herein calledNalews)that theRespondents,acting individually,and in concert,violatedSection 8(b)(4)(i) and(ii)(B) and8(b)(7)(C) of the Act, bypicketing the premises of Armstrong Cork Company(hereinArmstrong),atFulton,New York (herein theFulton Plant),formore than 30 days without filing apetition for certification under the Act, and engaging inother,relatedconduct,with an object of forcing orrequiring-1.Nalews to recognize and bargain with Respondentsas the representatives of certain of Nalews'employees,although Respondents are not currently certified under theAct as such representatives;2.EmployeesofNalews to accept or selectRespondents as their collective bargaining representatives;3.Armstrong and Northern Ready-Mix,Incorporated(hereinNorthern)to cease doing business with Nalews;4.William C.Pahl Co.,Inc. (herein Pahl) and DygertConstructionCompany,Inc.(hereinDygert)toceasedoing business with Armstrong,inorder to force orrequire Armstrong to cease doing business with Nalews.Respondents'answertothecomplaintadmitsallegations in the complaint sufficient to justify theassertion of jurisdiction under current standards of theBoard,andtosupportfindingsthatLocal60,InternationalAssociationofBridge,Structural,andOrnamentalIronWorkers,AFL-CIO(hereinIronworkers)andLocal 214,InternationalLaborers'Union of North America,AFL-CIO (herein Laborers) arelabor organizations within the meaning oftheAct. TheanswerdeniesthatOswegoCountyBuildingandConstruction Trades Council(herein Council)isa labororganization within the meaning ofthe Act,and furtherdenies that the Respondents engaged in unfair laborpractices as alleged in the complaint.Upon the entire record in this case,from observation ofthe witnesses and after due consideration of the briefs filedby the General Counsel and the Respondents,the TrialExaminer makes the following:FINDINGS AND CONCLUSIONS1.RELATIONSHIP OF THE COMPANIESArmstrong is engaged at its Fulton Plant in themanufacture of flooring and other industrial products.Certain of its production and maintenance employees arerepresented under a collective-bargaining contract by alocalof the TextileWorkers of America, AFL-CIO(hereinTWUA).During the course of its operations at theFulton Plant,at times material herein, Armstrong hadcontractswithPahl,Dygert, and Nalews to performcertain construction work at the plant.Both Pahl andDygert were engaged in their activities near or at the mainplant area,and used the main entrance to the plantpremises which consists of an access off Route 57, a fourlane, limited access highway(towhich, it appears, theFulton Plant has the only private access). The plant isapparently completely fenced in, and entrance through themain gate is controlled by a guard house.Certain ofDygert's employees,and apparently employees of Pahl arerepresentedby the Laborers.Nalews is engaged at the Fulton Plant in theconstruction of a waste disposal facility,which Armstronghas agreedwith the State of New York to complete bythe latter part of 1969. This work is being carried onsomewhat north of the main plant area, and an accessgate to the project has been provided for Nalews in thefence on the northern side of the Fulton Plant premises,leading from Van Buren Road, a roadway running offRoute 57 leading to two private residences only. No labororganization has been designated or certified to representNalew's employees on this project, and no petition forcertification as such representative was filed during theperiod material herein.During this period, another contractor,MollineriPaintingContractorswas also ontheFultonPlantpremises, either as a contractor to Armstrong, or asubcontractor to Dygert, but had no apparent connectionwith Nalews.11.RELATIONSHIP OF THE RESPONDENTSThe Council is one of a number of local building andconstruction trades councils chartered by the Building andConstructionTradesDepartmentoftheAmericanFederation of Labor-Congress of Industrial Organizations(hereinDepartment).Likeothersuchcouncils,theCouncil is composed of local unions having traditionalroots in the construction industry, which are in turnaffiliatedwith national and international unions whichmake up the membership of the Department. Among themembers of the Council are the Ironworkers and theLaborers.Among the "Objects and Principles" of the Departmentas shown by its Constitution, the Department seeks to"coordinate and harmonize the activities, functions andinterests" of its affiliated unions; to "promote the growthand development of all building and construction tradesunions"; to "foster, develop and advance apprenticeshiptraining"; to "promote the development of health andsafety practices"; to secure the adjustment of trade andjurisdictional disputes"; to "encourage the formation" oflocalcouncils,"inorder to aid and assist in theorganizationand development and to coordinate theactivities" of affiliated unions "on craft or trade lines", to"promote industrialpeaceanddevelopamoreharmonious feeling between employers and employees";and to"aid and assist" affiliatedunions "in securingimproved wages,hours and working conditionsthroughthe process of collective bargaining."Within its geographical jurisdiction, the Council isclearly committed to the effectuation of the policies andpurposes of the Department. In fact, under the standard"Constitution and By-Laws to Govern Local Councils" setforth in the Department's Constitution, to which theCouncil adheres, it is provided that the President of theCouncil "shall enforce the Constitution and By-laws of the.Department and of this Council, and their policiesand decisions."The evidence in this proceeding shows that in theeffectuationof the policies and purposes stated, theCouncil, like other local councils and the Departmentitself, ismuch concerned that building construction in itsjurisdiction should not be performed by employers who donot have agreements with labor unions traditionallyaffiliatedwith the Department or its councils; in otherwords, that construction in its area not be performed bynon-union employers or workmen.''Aspectsof this policy involving the Department and other local councilshave been noted in numerous Board cases. See, i.eI B.E W, Local 1,AFL-CIO (ESmithPlumbing Company),164 NLRB No. 40,holdingthat by dealing with employers concerning the "presenceof non AFL-CIOmembers on the job," a local building trades council acts as a labor LOCAL60, IRON WORKERSFrom the above,itismanifest that the Council isengaged in a joint enterprise with the unions affiliatedwith it in the furtherance of the interestsof the affiliatedunions,and in particular in regard to the wages, hoursand working conditions of the members of its affiliatedunions.Indeed,theCouncil'sConstitution and Bylaws(contained in the Department'sConstitution)requires theaffiliated unions to include specific language with respectto jurisdictional disputes,a condition of employment, inall of their contracts.In a number of cases,the Board hasheldsimilarbuildingtradescouncilstobe labororganizations within theAct, andagents of their affiliateswhen theywere acting in furtherance of common interests.See,i.e.,I.B.E.W.,Local I (E.SmithPlumbingCompany),supra;Buildingand ConstructionTradesCouncil ofReading,etc. (General Plumbing & HeatingCompany, Inc.155NLRB 1184.According toWilliamGlaser,presidentof the Council,the latter'saffiliationwith the Department,and its powers,functions,orauthorityare no different from that of other buildingtrades councils generally.It is therefore found that theCouncilisan organization through which the affiliatedlocal unions,including the Ironworkers and the Laborers,functionasaunit,thattheCouncil,isa labororganization within the meaningof the Act,and acts asan agent for its affiliated unions in matters of commoninterest.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundNalews, in 1966, was awarded a contract by the city ofFulton,New York, for the construction of a sewagetreatment plant. InMay of that year, Nalews' jobsuperintendent on that project, Deming, was approachedby Calderone, then President of the Council and also abusinessrepresentativeoftheLaborers,Kline,representing local 545 of the Operating Engineers, whichis affiliated with the Council, and a representative of theTeamsters' union, who asked if Deming would sign aunion contract, and employ men from their unions for thejob.Deming replied that he waswillingto hire qualifiedmen who applied for work, but that he had no authorityto sign union contracts. Calderone, who identified himselfas president of the Council, stated that he was beingpressured by the others to picket the job by Monday ofthe following week. The Teamster representative statedthat "his men" would not cross the picket line. Deminggave the representatives the name, address, and telephonenumber of Nalews' president, Philip Swett, in NewHampshire. Deming reported this to Swett, who thereafterreceived a telephone call fromamanwho identifiedhimself as Calderone, business representative of theLaborers and president of the Council. Calderone advisedthat he had visited the job at Fulton and spoken toDeming, that the Council members wanted to supply mento the job, and they wanted Nalews to considersigning aunion agreement. Calderone stated that other members ofthe Council were pressuring him to establish a picket lineat the project, but that hewas restrainingthem until ameeting could be arranged with Nalews. Swett stated thatorganization within the meaningof the Act.See alsoSelby-Bauersby &Company v. N.L R B.,259 F 2d 151 (C.A. 4), in whicha local buildingtrades council,with the aid and assistance of the Department,engaged in ajoint venture to prevent the employment of nonunion contractors onbuilding and constructionprojectswithin the Council's jurisdiction.291such a meeting was arranged for June 1, 1966.There is no evidence in the record as to whether such ameeting was ever held. The minutes of the Council forJune 9, 1966, assert: "Picket line to be placed at the newFulton Pumping station." The Fulton job was picketed bythe Laborers and the Operating Engineers, Local 545, andcharges were filed with the Board against those unions(Cases 3-CP-103-1, 3-CC-350-1, 3-CP-103-2, 3-CC-350-2).These cases were thereafter disposed of by informalsettlement agreements. The minutes of the Council forJuly 1966, show: "The pickets at the Pumping station atFulton to be withdrawn with orders of N.L.R.B.", and theminutes for November 11, 1966, state that a request wasmade to investigate the wage scales on the FultonPumping Station through the Federal government (theproject being subject to federal and state prevailing wagelaws), and also that "Motion was made that we pay forpicketexpenses for informational pickets at FultonPumping Station." Respondents adduced no evidence withrespect to this background material.'B. The Current DisputePreliminaryPrior to the time Armstrong solicited bids for theconstruction of its waste water treatment facility at theFultonPlant,Kline,businessagentforOperatingEngineersLocal 545, visited the assistant manager of theFulton Plant, Ronald Carpenter, to ascertain whether theproject would be put up for bids, and which contractorswould be requested to bid on the work. According toCarpenter, Kline "proceeded to list a number of people orcontractors who he understood would probably be askedto bid. . . He listed a number of contractors and saidthese are all the good outfits, and we like to see them getthe job. And then he said, and then there's Nalews. Hesaid, of course, Nalews built the treatment plant here inthe City of Fulton. We had lots of trouble with them andthe Labor Council would be a little unhappy if Armstrongwould give them this job. . . . , we would sure appreciateit if you would give the Local boys a break."The minutes of the Council for Thursday, June [13?],1968 (all dates hereinafter in 1968 unless otherwise noted),show that therewas a discussionthat "[t]he project at theArmstrong Cork Co. has been awarded to the Nehlu [sic]Corp.Discussionwas on the floor as to Non Union statusof the Corp."Nalews began construction at the Fulton Plant on July8,On August 8, the Laborers mailed a communication toNalews at Meredith, New Hampshire,' which advised that'Respondents contend that evidence of these matters should not havebeen received because under Sec. 10(b) of the Actthe Board is barred fromfinding acts occurring more than 6 monthspriorto the filing of the chargeto be unfair labor practices,and also because the dispute involved had beenresolved by a settlement agreementapproved by theRegional DirectorHowever, while such prior facts may not be used as evidence thatRespondents,or any of them, engaged in unfair labor practices occurringentirely outside the 6-month statute of limitations,they may be used toexplainRespondents' conduct within the 6-month period.See, i.e.,I B E. W. Local 953, AFL-CIO (Erickson Electric Company),154 NLRB1301.'This was a form letter, which did not contain the name or address ofNalews on its face and was unsigned though it carved the name of theLaborers at the endThe envelopeindicated that the letter came fromMartinCalderone, BusinessAgent of the Laborers.It is noted thatalthough Calderone was no longer presidentof the Council,he continuedto be a trustee in that organization (see ChargingParty's Exh. 17). 292DECISIONSOF NATIONALLABOR RELATIONS BOARD"our union has from time to time attempted to interestyour employees in membership in our union." The lettercontinued that the employees had, as was their right,refused to join the Laborers. It was stated that "it is ourunderstandingthattheirwagesandconditionsofemployment are below" that sought by the Laborers. Theletterreferred to the fact that under the Laborer'scontract,employees receive insurance for which theemployer contributes 20 cents an hour, a pension plan forwhich the employer contributes 15 cents an hour, and$4.23 per hour in wages,and also are entitled to doubletime for work after 8 hours in 1 day or 40 hours in aweek.The letter further indicated that the LaborersintendedtopublicizethatNalews'employeeswereworking under inferior wages and conditions,unlessadvised that Nalews would meet "union standards." Theletter also stated that the writer was not suggesting thatNalews interfere with the employees' right to select orreject the Laborers as their representative, and was notrequesting thatNalews negotiate with the Laborers orenter into an agreementwith it.Although the letter stated that there was enclosed acopy ofthe instructions which would be given pickets, andthat a copy of the letter would begiventoNalews'employees, thereisnoevidence that copies of the letterwere actually distributed to employees,and no enclosurewas sent with the letter.In reply, Nalews requested copiesof the Laborers' contract, and, after receiving these, byletter dated September 3, advised Calderone that Nalews'"impression"was that its wages and conditions"substantially exceed those reflected in [the Laborers']agreement."There is no evidence that any of the Respondents, infact, had any other information concerning the wages andworking conditions provided for employees of Nalews onthe project at the Fulton Plant at the time of the letter orthereafter.The record indicates that Respondents made noattempt to find out what the employees were receiving.'On the other hand, it appears that Nalews had made aninvestigation to determine what the area conditions wereand was paying its workmen substantially in accordancewith economic conditions established by the unions in thearea for the work being performed.Italso appears that Glaser, president of the Council(and also a business agent of a Painters'localunionaffiliatedwith the Council) called Donald J. Lamb, abusiness agentof TWUA,in July, askingif hewas awarethat Nalews,a nonunioncontractor, had been awarded thecontract for the waste treatment facility at the FultonPlant and advisedLamb that "informational"picketsmight be placed at Van Buren Road.Glaser asked Lambfor the cooperation of the latter's union, and that word be"put out" that Nalewswas nonunion.Glaser further toldLamb that there might be an advertising campaign in thetradepapers"againstArmstrongproducts."Lambasserted that he did not recall any reference to the Councilin this conversation,although such reference appears inhis prior affidavit given to the General Counsel.'It is notedfrom the Council'sminutes that it was notuntilafterthe"informational"picketingat the Fulton City project hadbeen withdrawnin 1966 thatitwas proposed at a Councilmeeting that an investigation beconductedto seeiftheprevailingwages andconditionswere beingmaintained on thatproject.'Thus Nalews' total cost per hour forpensions,insurance,and wages forlaborers onthe project totaled $4.58, the amount providedin theLaborers'contract. However, Nalews paid only timeand one-half for overtime work,while the Laborers'contractcalled for double time.The picketing activitesOther than the above, the record does not show anycontact betweenNalews or Armstrong and any labororganizationprior to the inception of picketing at theFulton Plant. On September 16, pickets appeared at VanBurenRoad carryinga signwith the following legend:INFORMATIONAL PICKETNalews Construction CompanyDOES NOT EMPLOY MEMBERS OFIRON WORKERS NO. 60The wages,workingconditionsand fringebenefits aresubstandard and affect the economic standards ofmembers ofour union.This is not intended to induce any workman fromgiving service or to make deliveries to this employerPicketing of the Van Buren Road ingress to the FultonPlantpremiseswas continuous until November 7, with achange in the picket sign, on October 21, notedhereinafter. Because of this picketing, drivers of concreteready-mix trucksbelongingto Northern refused to delivermaterialsordered from Northern to Nalews at the FultonPlant,on a number of occasions, to the extent thatNalews was seriously delayed in its construction of thewaste treatment facility.The president of Northerntestified that during this period Northern made deliveriesonly when there were no pickets.On September 24, Carpenter, Armstrong's assistantplant manager, agreed to Nalews' request that the latter'ssuppliers be permitted to deliver through the main gate atthe Fulton Plant rather than through the Van Buren Roadgate asheretofore.The following day, shortly before 7o'clock, pickets appeared at the main gate carrying thesignnotedabove. (Nalews' employees regularly beganwork at 8:00 a.m., though it is shown that some of itsdeliveries were made before that time.) Glaser had advisedLamb in advance that such pickets could be expected atthe main gate, and TWUA had its local president, Pierce,at the maingate onthemorning of September 25, tomake surethemembers of thatuniondid not violate theno-strike clause of their contract with Armstrong. Apicket told Pierce that they were not there to interferewithArmstrong employees represented by TWUA, butwere at themain gatebecause the drivers of the ready-mixtrucks delivering to Nalews might use that gate. Piercestatedthatthepicketsassertedthattheywere"informational." There is also evidence that one picketmoved from Van Buren Road to the main gate that daybecausehe understood that ready-mix trucks would usethat gate. Picketing at themaingate with signs like thatnoted above continued to October 2.On the morning of October 2, Kenneth Lucas, abusinessagent of the Laborers came to the Fulton Plantand asked to be permitted on the property so that hemight speak to a shop steward at work there. Phil Gioia,then working for Dygert, was sent out to talk to Lucas.Gioia testified that Lucas "said, `You know you wentthrough a picketline?' and I said, `Well, I don't know.' Isaid, `They're not picketing my job.' And he said, `Well,you guyswentthrough the picket line, and you wentthrough a legal picket line.' So I says, `Well, what do youwant meto do, go home ppr work?' And he said, `Well,that is up to you."' Then Lucas asked Gioia for the namesof the laborers who were working and wrote these down LOCAL60, IRON WORKERStogetherwithGioia'sname,and left,speaking to thepickets on the way out.Gioia states that he returned to the job and told thelaborers and the superintendent what had happened. Thesuperintendent said that the Mason Foreman had said thatcraft was going to work until noon,and Gioia agreed thatthe laborers would also work until noon. At noon theywere advised that the picket had been moved, and so thelaborers did not leave the job. According to Carpenterhowever, some employees of Dygert did not start work orleft work early that day.During the time that Lucas was at the main gate of theFulton Plant, he also attempted to wave off two trucksfrom going into the plant, and sought to have a masonrycontractor respect the picket line and not go in to work atthe plant.In each case,Lucas was unsuccessful.During the course of this morning, Carpenter issued awritten order that Nalews'men and suppliers were to usetheVan Buren Road gate only, and would not bepermitted to furtheruse the main gate.A carbon copy ofthis order was given to the pickets at the main gate, oneof whom left. Thereafter, Glaser, president of the Counciland business agent of the Painters, Rando,business agentof theBoilermakers local, and Stevens,business agent ofthe Ironworkers,appeared outside the main gate of theplant.Stevens had a carbon copy of Carpenter's order,which had been given to the picket.Carpenter spoke withthe threemen. Stevens requestedthatsince the carbon didnot indicate that it originated with Armstrong,that he begiven a copy that designated its origin,and that thememorandum be modified to state that the main gatewould be used only by other union contractors.Someone,possiblyGlaser,said that this would be discriminatory,and the others agreed.Carpenter had the memorandumredone with Armstrong's name and the Fulton Plant on it,and provided that all contractors other than Nalews wereto use the main gate.After this was given to the unionrepresentative,Stevens assured Carpenter that the picketswould be removed, and, as Carpenter testified, "made acomment that they have a terrific investment in thiscommunity and they couldn't afford to have nonunioncontractors take jobs away like this." As previously noted,pickets at the main gate were removed before noon onOctober 2.Pickets remained at the Van Buren Roadaccess to the plant.BeginningonOctober21,andcontinuinguntilNovember 7, the pickets at the Van Buren Road entranceto the Fulton Plant started carrying a new sign, reading asfollows:INFORMATIONAL PICKETNALEWS, INC.Does not havea contractwithnor employee [sic]members ofLabor Local 214This picket is purely foradvisingthe public of thesefacts andis not to be construed as an inducement toanyone.In additionto the above, the record shows that thePaintersLocal picketedMollinari PaintingContractorsfor a part of 1 day on October 30.Conclusions1.Responsibilityof theCouncil:Respondents' briefasserts that it has not been shown that the Council was293responsible for any of the picketing activities at the FultonPlant.It is suggested that Glaser'spersonal activitiesshown by the record were in behalf of the Painters Localwhichhealsorepresents.Theseargumentsareunpersuasive. The record is clear that it is the function ofthe Council to aid,assist,and coordinate the efforts of itsaffiliates in promoting the interests of their members inresisting the employment of nonunion contractors in thearea, and in organizing those contractors who do not haveagreementswith affiliates of theDepartment or theCouncil.ThesematterswerediscussedatCouncilmeetings. There are a number of references to the use ofpicketing as a method of "organizing contractors," or "toput union members on the job."In particular,there werediscussionswith respect to the problem raised by Nalews,as a nonunion contractor,performing work in the area,especially at the Fulton Plant, in 1968. Glaser's furtheractivities, in notifying Lamb in advance of the picketing,asking the cooperationof TWUA,and threatening aboycott of Armstrong products, and in conferring withCarpenter with respect to the denial of the use of the maingate to Nalews and the withdrawal of the pickets fromthat gate, were not only within the scope of his normalresponsibilitiesas president of the Council, but wereobviouslycarriedout in that capacity. Thus thoseactivitieswere directed solely at Nalews, and it does notappear that the PaintersLocal,whichGlaseralsorepresented, had any relationship with Nalews. It wouldfurther appear from the Council'sminutesthat it wasGlaser,certainly in his capacity as president of theCouncil, who assured the Court (apparently in proceedingsunder Section 10 (1) of the Act that picketing would cease)the Fulton Plant until the Board passed on the matter, towhich the delegates to the Council agreed. The statementsofBusinessRepresentativeKlineof the OperatingEngineerstoCarpenter,beforetheawardof theconstruction toNalews, further confirms the Council'sinvolvement in the project to prevent Nalews fromperforming the construction of the waste disposalfacilityat the Fulton Plant.' On the basis of all of the evidence, itis found that the Council, together with the Laborers andthe Ironworkers,was engaged in "a joint venture orcommon cause"inthevarious activities undertakenagainstNalews in this matter. Cf.Bricklayers,Masons,and Tile Setters Local No. 20, etc. (1. C. Minium), 174NLRB No. 185.Respondents'objectives:The General Counsel andNalews contend that Respondents' conduct had asobjectives to compel Nalews to recognize Respondents,jointly or severally, as the bargaining representative ofNalews' employees (and to compel those employees toacceptRespondents as such), in violation of Section8(b)(7)(C) of the Act, or, in aid of that purpose, to compelArmstrong to stop doing business with Nalews, inviolationof Section 8(b)(4)(i) and (ii)(B) of the Act.Respondents contend that their activities were designedsolely against Nalews, and not to put any pressure uponArmstrong to cease doing business with Nalews; andfurther that the picketing involved was informational, notfor the purpose of securing recognition of Respondents, orany of them,as bargaining representative of Nalews'employees, and constituted publicity protected by the Act.`Although there is no direct evidence of Kline's relationship with theCouncil,as business representative of a local union affiliated with theCouncil,itwould be normal,according to Glaser's testimony,that hewould be a delegate from his local to the Council,and it is inferred andfound that he occupied that position. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b)(7)(C)of theAct bans picketing forrecognitional or organizational purposes which has beencarried on for more than a reasonable period of time (nottoexceed 30 days)without a representation petitionhaving been filed with the Board,with a proviso that"picketing or other publicity for the purposeof truthfullyadvising the public...that an employer does not employmembers of,orhaveacontractwith,alabororganization"is not prohibited,"unless an effect of suchpicketing is to induce any individual employed by anyother person in the course of his employment,not to pickup, deliver or transport any goods or not to perform anyservices."SeeLocal 3,I.B.E. W.,AFL-CIO (JackPicoult),144 NLRB 5.In theJackPicoultcase,the Board, on remand fromthe court,said of the"Publicity"proviso,inpart (144NLRB at p. 8):The court explainea that the proviso"gives the unionfreedom to appeal to the unorganized public forspontaneous popular pressure upon an employer; it isintended,however, to exclude the invocation of pressureby organized labor groups or members of unions, assuch."Accordingly,the court continued, in determiningwhether the picketing is "for the purpose of truthfullyadvising the public,"it is necessary to ascertain theUnion's tactical purpose.Was it seeking a responsefrom the public at large,or from organized groups? Ifthe former,the court stated,the picketing is privilegedby the proviso unless it communicates more than thelimited information permitted thereby or it in fact hasan effect on deliveries; if thelatter,the picketing is notprivileged irrespective of its actual effects.There is no doubt that the picketing of Nalews at theFultonPlanthad a recognitional or organizationalobjective.On the only other occasion that Nalews haddone work within the jurisdiction of the Council,affiliatesof the Council, with the apparent approval of the Council,had picketedNalews with the purpose of compellingNalews to sign up and become a union contractor.Though this was unsuccessful because of charges filed withtheRegional Director,which were settled by the unionsinvolved, it is clear that when Nalews thereafter obtainedthewaste treatment project at the Fulton Plant, theCouncil and its affiliates continued to object to Nalews'nonunion status and sought to compel Nalews to becomea "union"contractor.Nor is this purpose negated by the fact thatRespondentsavoidedrenewing their demands uponNalewsdirectly,orevenby their"self-serving"declarations disclaiming a recognitional or organizationalobjective and claiming that their activity was solely forpublicity.SeeLB.E.W., Local 953(EricksonElectricCompany),supra.Indeed,the legends on the two picketsigns,advising thatNalews does not employ unionmembers or have a union contract,clearly indicate thatRespondents'purpose was,as in the past,to organize thenonunion employer, Nalews,by picketing pressure. As theBoard stated,insimilar circumstances, inLocal 429,I.B.E. W.,AFL-CIO (Sam Melson),138 NLRB 460, 462:We further find that the picketing was for an object oforganizingMelson's employees.Local 429 contends thatitspicketingwas neither for a recognitional nor anorganizationalobjectbut for the sole purpose ofprotecting the prevailing union wage scale and workingconditions,and therefore such picketing was outside theproscriptive scope of Section 8(b)(7).We find no meritin this contention.As noted,Local 429 picketed with asign stating thatMelson did not employ Local 429members and did not have a contract with Local 429.We have held that a statement on a picket sign that anemployer does not employ members of a labororganizationclearlyimpliesarecognitionalandbargaining object.[emphasis suppliedSee also,to the same effect,Local 1205,I. B. T. C. W &H. of A.,et al.,(Island Coal and LumberCorp.),159NLRB 895;Teamsters Local Union No. 5, etc.(BarberBrothers Contracting Co., Inc.),171NLRB No. 9.Rather than using the picket line at the Fulton Plant asameans of "truthfully advising the public"of theirdispute with Nalews, Respondents employed the pickets asa signal to other unions and union members to bringpressure on Nalews to accede to Respondents'wishes.Thus there can be no doubt that a prime purpose of thepicketswas to interrupt the delivery of concrete byNorthern's unionized drivers to Nalews,as is shown bythemovement of the pickets to the main gate for thatparticular purpose.Cf.Teamsters Local Union No. 5(Barber Bros.),supra.The activities of Laborers'BusinessAgent Lucas at the main gate,inseeking to induceworkers on the job to leave and others not to come ontothe plant premises to perform services,as well as Glaser'srequest of Lamb to cooperate with the picket line, so farasTWUA could,further indicate thatRespondents'"tactical purpose"was not so much directed at "seeking aresponse from the public at large,"as "from organizedlabor groups."SeeLocal 3, I.B.E.W. (Jack Picoult),supra;CarpentersLocalNo.2133,etal.(CascadeEmployers Assn., Inc.)151NLRB 1378. Indeed, thegeographical location of the plant, and, therefore, of thepickets, indicates that the pickets'message was not likelydirected to the public,but was most certainly intended forthe crafts,and other employees,who would use the gatesbeing picketed. Nor is it credible,in the context of thisrecord,thatRespondentswere truly interested inadvertisingNalews'allegedsubstandardworkingconditions.From the above and the record as a whole, it is foundthat an objective of the picketing,carried on as a part of ajoint venture or common cause of the Respondents, wasrecognitionalororganizational,andnotmerelyinformational or for the purpose of truthful publicity, asclaimed,and,sincethesepicketingactivitieshad asubstantial effect of interrupting deliveries to Nalews atthe Fulton Plant,Respondents thereby violated Section8(b)(7)(C) of the Act.Under Section 8(b)(4)(B)of the Act,it is unlawful for alabororganization to induce individuals to refuse toperform services for employers engaged in an industryaffecting commerce,or to threaten,coerce or restrain aperson engaged in an industry affecting commerce,where,ineither case,an objective of the action is to force orrequire one person to stop doing business with anotherperson.It is clear that in picketing the main gate of theFulton Plant,and in directly seeking to induce employeesworking on the job to leave,and individuals coming ontothe plant premises not to perform services, Respondentshad an objective of forcing or requiring Armstrong to stopdoing business with Nalews, within the meaning of Section8(b)(4)(i)and (ii)(B) of the Act. Indeed,although aviolation of these sections may be made out irrespective ofthe actual success of the action taken,it is noted that tothe extent that Armstrong was compelled to cancel itsprior agreement permitting Nalews' use of the main gateof the Fulton Plant for deliveries, Respondents weresuccessful in requiring Armstrong to change the manner in LOCAL60, IRON WORKERS295which it was doing business with Nalews at the time.CONCLUSIONS OF LAW1.Nalews,Armstrong, Pahl, Dygert, and Northern,each is, and at all material times has been,an employerengaged in commerce or an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent Ironworkers, Respondent Laborers, andRespondent Council, each is, and at all material timeshave been,a labor organization within the meaning ofSection 2(5) of the Act.3.Respondents,by picketingNalews,orcausingNalews to be picketed, for a period of more than 30 days,with an object of forcing or requiring Nalews to recognizeor bargain collectively with Respondents as representativeof its employees,at a time when none of Respondents wascertified as the collective-bargaining representative of suchemployees,and without a petition having been filed underSection 9(c) of the Act,engaged in unfairlabor practiceswithin themeaningof Section 8 (b)(7)(C) of the Act.4.By inducing individuals employed by Dygert andother employers to engage in refusals in the course oftheir employment to perform services, with an object offorcing or requiring Armstrong to cease doing businesswithNalews, and thereby threatening, coercing, andrestrainingArmstrongwiththeobjectaforesaid,Respondents have engaged in and are engaging in unfairlabor practices within the meaning of Section 8(b)(i) and(ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIthavingbeen found that the Respondents haveengaged in certain unfair labor practices,itwillberecommended that they cease and desist therefrom andthat they take certain affirmative action designed toeffectuate the purposes of the Act.RECOMMENDED ORDERto cease doing business with Armstrong Cork Company,or with Nalews, Inc., or to force or require Nalews, Inc.to recognize or bargain with any of Respondents, or anyother labor organization, which has not been certified bytheBoard as the representative of the employees ofNalews, Inc.(c)Threatening, coercing, or restraining any personengaged in commerce, or in an industry affectingcommerce,where an object thereof is to force or requiresuch person to cease doing business with Armstrong CorkCompany, or with Nalews, Inc., or to force or requireNalews, Inc., to recognize or bargain with any ofRespondents, or any other labor organization, which hasnot been certified by theBoardas the representative ofthe employees of Nalews, Inc.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act.(a) Post at the respective business offices and meetinghalls of each of the Respondents described above, copiesof the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 3, shall, after being duly signed by arepresentative of each one of the Respondents, be postedby each respective Respondent immediately upon receiptthereof,and be maintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices tomembers are customarily posted.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for Region 3signed copies of said notice for posting by Nalews, Inc.,Armstrong Cork Company, and their subcontractors andsuppliers, if willing, for posting in places where suchnotice will come to the attention of employees of Nalews,Inc.,Armstrong Cork Company, and the employees oftheir subcontractors and suppliers. Copies of said noticeson forms provided by the Regional Director, shall, afterbeing duly signed by each of the respective Respondents,be forthwith returned to the Regional Director fordistribution by him.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the receipt of this Decision,what steps Respondents have taken to comply herewith.'Upon the basis of the abovefindingsof fact andconclusions of law, and upon the entire record in this case,itisrecommendedthatRespondentsLocal60,InternationalAssociationofBridge,StructuralandOrnamental IronWorkers,AFL-CIO;Local214,InternationalLaborers'UnionofNorthAmerica,AFL-CIO; Oswego CountyBuildingand ConstructionTrades Council, their officers, agents, and representatives,shall:1.Cease and desist from:(a) Picketing,or causing to be picketed,or. threateningto picket Nalews, Inc., where an object thereof is to forceor require said employer to recognize or bargain with anyof theRespondents,or any other labor organization, asthe bargaining agent of the employees or prospectiveemployeesof Nalews,Inc. in circumstances violative ofSection 8(b)(7)(C) of the Act.(b) Inducing or encouraging any individual employed bya person engaged in commerce,or in an industry affectingcommerce, to engage in a strike or refusal in the course ofhis employment to use,manufacture,process,transport,or otherwise handle or work on any goods, articles,materials,or commodities,or to perform any serviceswhere an object thereof is to force or require any person'In the event that this RecommendedOrderis adoptedby theBoard, thewords "a Decision andOrder"shall be substitutedfor thewords, "theRecommendedOrderof a Trial Examiner"in theNotice.In the furtherevent that the Board'sOrder is enforcedby a decreeof a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substitutedfor thewords "aDecision and Order "'In the event that this RecommendedOrderis adoptedby theBoard, theprovison shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLMEMBERSOF LOCAL 60, INTERNATIONALASSOCIATIONOFBRIDGE,STRUCTURAL,ANDORNAMENTAL IRON WORKERS, AFL-CIO; LOCAL 214,INTERNATIONALLABORERS'UNIONOFNORTHAMERICA, AFL-CIO; OSWEGO COUNTY BUILDING ANDCONSTRUCTION TRADES COUNCILPursuanttotheRecommended Order of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that: 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT picket, or cause to be picketed, orthreaten to picket Nalews, Inc., with a purpose ofcausing Nalews to deal with any of us, or any otherunion,fortheworkingconditionsofNalews'employees,in circumstances which would violate thelaw.WE WILL NOT try to get any individual employed byan employer subject to the National Labor RelationsAct to refuse to do work or to refuse to performservices in the course of his employment for thepurpose of having such employer stop doing businesswithNalews, or with ArmstrongCorkCompany, inorder to put pressure on Nalews to deal with any of us,or any other union, which has not been certified by theLaborBoard,for the working conditions of Nalews'employees.WE WILL NOTthreaten,coerce, or restrain any personsubject to the NationalLaborRelationsAct for thepurpose of causing such employer to stop doingbusiness with Nalews,or with Armstrong,in order toput pressure on Nalews to deal with any of us, or anyother union, which has not been certified by the LaborBoardfortheworkingconditionsofNalews'employees.LOCAL 60,INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL, ANDDatedByDatedByDatedByORNAMENTAL IRONWORKERS,AFL-CIO;LOCAL 214,INTERNATIONALLABORERS'UNION OF NORTHAMERICA, AFL-CIO;OSWEGO COUNTYBUILDING ANDCONTRUCTION TRADESCOUNCIL.(LaborOrganizations)(Representative)(Title)(Representative)(Title)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions,theymay communicatedirectly with theBoard'sRegionalOffice, Fourth Floor,The 120 Building,120 Delaware Avenue,Buffalo,NewYork 14202, Telephone 716-842-3100.